Mr. JUSTICE CREBS delivered the opinion of the court: This is an appeal from an order of the Circuit Court of St. Clair County dismissing plaintiffs complaint for failure to state a cause of action. Plaintiffs verified complaint sought to force the defendant to grant access to the sanitary sewer system for an eight-space mobile home park development under the same classification as a single residential or a single business customer. Defendant contended that the ordinances covering sewer extensions for newly developed subdivisions or commercial projects applied. The real point in dispute is the interpretation of the Town of Stookey’s Ordinance No. 161. If it applies to the plaintiff, he is required to provide extensions to the sewer system rather than lateral connections which he seeks to make. The trial court held that plaintiff came under the terms of Ordinance No. 161. We agree. This ordinance defines a subdeveloper as the owner, promoter, lessee, tenant and builder of any improvements to real estate and further provides that the subdeveloper of any subdivision, shopping center, commercial center or industrial plant site shall before conveyance by him, or operation or occupancy by such subdivider or his agents or tenants, install the sewer extensions. It is the contention of plaintiff that since mobile home parks are not named in the ordinance they are not included. We hold that it is covered both as a subdivision and as a commercial center. Numerous other contentions are made in the briefs. We have considered them, but see no reason to refer to them in this opinion. As a matter of law, plaintiff is not entitled to the relief sought. Judgment affirmed. G. MORAN, P. J., and EBERSPACHER, J., concur.